                                                                          Page 1 of 2


                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION


JACOB B. ALLEN,
FDOC Inmate No. E47496,

      Plaintiff,

v.                                             CASE NO. 3:20cv5784-MCR-EMT

MARK INCH, et al.,

     Defendants.
_________________________/

                                   ORDER

      The chief magistrate judge issued a Report and Recommendation on March

10, 2021. ECF No. 22. The parties were furnished a copy of the Report and

Recommendation and afforded an opportunity to file objections pursuant to Title 28,

United States Code, Section 636(b)(1). I have made a de novo determination of all

timely filed objections.

      Having considered the Report and Recommendation, and any timely filed

objections thereto, I have determined the Report and Recommendation should be

adopted.
                                                                             Page 2 of 2


       Accordingly, it is now ORDERED as follows:

       1.     The chief magistrate judge’s Report and Recommendation, ECF No.

22, is adopted and incorporated by reference in this Order.

       2.     This case is DISMISSED WITHOUT PREJUDICE as malicious

pursuant to 28 U.S.C. § 1915A(b)(1);

       3.     The clerk of court is directed to enter judgment in accordance with this

order and close the case.

       DONE AND ORDERED this 29th day of June 2021.




                                         s/ M. Casey Rodgers
                                        M. CASEY RODGERS
                                        UNITED STATES DISTRICT JUDGE




Case No. 3:20cv5784-MCR-EMT
